IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

ERNELL SHAW,                             NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D16-2458

FLORIDA DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed July 20, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Ernell Shaw, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Kenneth S. Steely, General Counsel,
Florida Department of Corrections, Tallahassee, for Respondent.




PER CURIAM.

      DISMISSED.

ROBERTS, C.J., ROWE and MAKAR, JJ., CONCUR.